Citation Nr: 1109655	
Decision Date: 03/11/11    Archive Date: 03/24/11

DOCKET NO.  08-04 000	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUES

1.  Entitlement to service connection for a sleep disorder.

2.  Entitlement to service connection for a fungal infection.


REPRESENTATION

Veteran represented by:	Oregon Department of Veterans' Affairs


ATTORNEY FOR THE BOARD

P. Childers, Counsel






INTRODUCTION

The Veteran, who is the appellant, served on active duty from January 1968 to January 1971, including service in Vietnam from December 1968 to December 1969.  Commendations and awards including a Vietnam Service Medal and a Vietnam Cross of Gallantry with device.

This matter is before the Board of Veterans' Appeals (Board) on appeal of a rating decision in May 2006 of a Department of Veterans Affairs (VA) Regional Office (RO).  

In a rating decision in March 2010, the RO granted service connection for posttraumatic stress disorder, and in a rating decision in May 2010 the RO granted service connection for bilateral hearing loss and tinnitus.  

The claims of service connection for a sleep disorder and for a fungal infection are REMANDED to the RO via the Appeals Management Center in Washington, D.C.  


REMAND

On the claim for service connection for a sleep disorder, the Veteran asserts that his sleep disorder is due to posttraumatic stress disorder.  As the evidence is insufficient to decide the claim on a secondary basis, further procedural and evidentiary development under the duty to assist is needed. 

On the claim of service connection for a fungal infection, the Veteran is competent to describe symptoms, affecting the skin.  The service treatment records are unavailable.  In a case, where the service treatment records are unavailable, there is a heightened obligation to explain findings and conclusions and to carefully consider the benefit-of-the-doubt doctrine under 38 U.S.C.A. § 5107(b).  O'Hare v. Derwinski, 1 Vet. App. 365 (1991). 



Accordingly, the case is REMANDED for the following action:

1.  Ensure VCAA compliance as to secondary service connection. 

2.  Afford the Veteran a VA examination to determine:

a).  Whether the Veteran has a sleep disorder, rather than symptoms of sleep disturbance associated with service-connected posttraumatic stress disorder; 

b).  If the Veteran has a sleep disorder other than symptoms of sleep disturbance associated with service-connected posttraumatic stress disorder, is it more likely than not (probability greater than 50 percent), at least as likely as not (probability of 50 percent), less likely than not (probability less than 50 percent) that the sleep disorder is caused by or aggravated by the service-connected posttraumatic stress disorder. 

In formulating an opinion, any VA examiner is asked to consider that the term "aggravation" means a permanent increase in the claimed disability, that is, an irreversible worsening of the condition beyond the natural clinical course and character of the condition due to the service-connected disability as contrasted to a temporary worsening of symptoms.





If after a review of the record, an opinion is not possible without resort to speculation, the examiner is asked to clarify whether the requested opinion cannot be rendered because such an opinion is beyond what may be reasonably concluded based on the evidence of record and current medical knowledge. 

The Veteran's file must be available to the examiner for review. 

3.  Afford the Veteran a VA examination to determine:

a).  Whether the Veteran has a fungal infection, and, if so,  

b).  Whether it is more likely than not (probability greater than 50 percent), at least as likely as not (probability of 50 percent), less likely than not (probability less than 50 percent) that the current skin disease is related to exposure to Agent Orange or is otherwise related to the circumstances of the Veteran's service, including service in Vietnam. 

If after a review of the record, an opinion is not possible without resort to speculation, the examiner is asked to clarify whether the requested opinion cannot be rendered because such an opinion is beyond what may be reasonably concluded based on the evidence of record and current medical knowledge. 

The Veteran's file must be available to the examiner for review. 


After the requested development is completed, adjudicate the claims for service connection.  If any decision remains adverse to the Veteran, then provide the Veteran and his representative a supplemental statement of the case and return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
George E. Guido Jr. 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


